Attachment to the Advisory Action
Claims 1-18, 20-25 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claim 19 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant has canceled claim 19, and therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
Claims 1-4, 7-11, 14-18, 21-25 were rejected under 35 U.S.C. 103 as being unpatentable over Hansen US Patent Publication No. 2003/0200285 (“Hansen”) in view of Evans et al. US Patent Publication No. 2005/0055575 (“Evans”), Donahue US Patent Publication No. 2003/0101243 (“Donahue”), and Klimenko US Patent No. 5,974,547 (“Klimenko”).

Applicant argued that the incompatibility between Hansen and Evans is due to the fact that the “address” and associated server in these two different passages have two entirely different and incompatible purposes.  Applicant argued that the address in Evans is an address of a TFTP server which is part of a "network configuration" process.  The cited passages of Hansen relate to a communication to a web server, which already presupposes a network connection.  As mention previously, such a combination would require an improper change in the principle operation of the one of the references. (Remarks, p. 8).
In response, the examiner disagrees that the servers have different and incompatible purposes.  Hansen and Evans are directed to a configuration process for remotely configuring a network device.  Both servers in Hansen and Evans are accessible over a network such as the Internet (Hansen: fig. 1. Evans: fig. 10; para. [0066]) and similarly serve a purpose for providing data for configuring devices server 24 responds to the data with a list of configuration files for the network gateway 20.  Evans: para. [0132] send a request to the TFTP server for the network configuration file, which is duly returned by the TFTP server).  
The address in Evans is used by a client to communicate with a server in order to receive a configuration file.  The gateway in Hansen communicates with a server to also receive configuration files.  While Hansen discloses that the gateway is in communication with the server, Hansen’s “configuration process” does not describe how the gateway is configured to establish the communication.  Evan’s disclosure of a configuration process for configuring a network device with an address of the server, utilizing a DHCP server and TFTP server, provides a method to configure the gateway device of Hansen with the address of the server, thus providing initial configuration of the gateway and a more complete configuration process.  The proposed modification of Hansen with Evans would not change the principle of operation in Hansen because the invention of Hansen including the configuration of the gateway to communicate with devices is still achieved while providing the gateway with an address of the server.  Evan’s configuration process provides various advantages including automated configuration of a network device (para. [0129]), flexible transport of configuration file (para. [0007]) and rapid setup of parameters on a device (para. [0016]).

Applicant argued that the passages of Klimenko do not disclose “premises data received from one or more of a plurality of premises devices located at the premises” would be sent from a gateway to a server. (Remarks, p. 9) Applicant argued that the Office Action fails to show that one of ordinary skill would use teachings about booting a client remotely to modify a gateway device as taught by Hansen to “send, using the address and to the server device, premises data received from one or more of a plurality of premises devices located at the premises.”  (Remarks, p. 10)
In response, Hansen is relied upon to disclose the limitation of “premises data received from one or more of a plurality of premises devices located at the premises.”  Hansen teaches a server capable of providing configuration files and receiving premises data sent from a gateway (para. [0060] processes for reporting this information to a centralized server.  para. [0070] gateway 20 may aggregate the monitored information from devices 14 through 17 (or some subset thereof), and report the aggregated data to server 24 or other remote device).  Evans discloses a TFTP server that provides configuration data to a device (para. [0132]); however, Evans does not disclose that a TFTP server is also capable receiving data from the network.    Klimenko is relied upon for the disclosure that a TFTP server is also capable of both transmitting configuration data to a client and receive data from a device for storage.  

Applicant argued that the supposed advantages of Evans are clearly redundant, as Hansen already teaches a processor configuring a gateway. (Remarks, p. 10)
In response, Hansen’s “configuration process” begins with the gateway sending data to a server (para. [0049] gateway 20 sends data identifying these four devices to server 24) and does not describe how the gateway is configured to establish communication with the server.  Evan’s disclosure of a configuration process provides a method to configure the gateway device with the address of the server.  Evan’s configuration process to the configuration of the gateway provides benefits of flexible transport of configuration file (para. [0007]) and rapid setup of parameters on a device (para. [0016]).

Applicant argued that the office action fails to consider the references as a whole and that the gateway of Hansen would have no need for complex network configuration and boot file management addressed in Evans, Donahue, and Klimenko. This is at least because Hansen already teaches a configuration process. Applicant argued that the combination would likely rely on separate servers for DHCP/ TFTP type network/boot configuration processes than the servers that would be used for sending premises (Remarks, p. 10).
In response, the examiner respectfully disagrees that that the office action fails to consider the references as a whole.  Hansen and Evans comes from a similar field of endeavor of a configuration process for remotely configuring a network device.   Hansen further discloses that a gateway should not require manual configuration (para. [0005]) and discloses automatic configuration of the gateway (para. 

	Applicant argued that Evans does not teach or suggest determining, based on the association between the server device and the identification information of the gateway device, an address of the server device.  Applicant argued that there is no description of an association between the client ID and an address of the TFTP server, that Evans repeatedly uses the term “key” to mean an encryption key, and that the server’s address could easily be provided without requiring any association between the address and the client ID. (Remarks, p. 11)
	In response, the examiner disagrees that Evans does not teach an association between the client ID and an address of the TFTP server.  Evan discloses,
[0089] The DHCP server includes a repository 600 for storing DHCP information for the various clients associated with network 430.  Repository 600 is used to provide persistent storage of network-parameters for network clients.  The structure of repository 600 typically involves providing a unique key for each client (such as an IP subnet number, and a machine hardware address, which should be unique within the subnet), followed by a listing of configuration parameters for that client.

[0132] This client ID can then be used as a key into DHCP repository to identify the location of the appropriate (network) configuration file for this client ID (i.e. for the switch unit).  Typically the configuration file is stored on a TFTP server 1010.  Accordingly, the DHCP response from the DHCP server 412 back to the switch unit 350 specifies the network address of TFTP server 1010, as well as the file or path name of the configuration file on this TFTP server.  This then allows the switch unit 350 to send a request to the TFTP server for the network configuration file, which is duly returned by the TFTP server to the switch unit. 

As shown above, Evan discloses that the key is a client ID such an IP subnet number and a machine hardware address and not an encryption key as asserted by the Applicant.  The DHCP server uses the key to identify a location of the configuration file.  Evans then proceeds to describe providing a DHCP response that specifies a network address of the TFTP server.  One of ordinary skill in the art would have recognized that the “location of the appropriate (network) configuration file” refers to the 
Furthermore, the claim does not specify the manner in which the server device and identification are associated.  The claim broadly recites, “the identification information of the gateway device is associated with a server device located external to the premises.”  The determination of the address of TFTP server that stores the configuration file by using the key to identify a location of the configuration file indicates that there is some connection, i.e. association, between the server and the client ID of the client.  Therefore, Evans teaches determining an address of a server based on an association of the server and identification of a device.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).